ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1.	(Currently Amended)	A transceiver comprising:
a controller configured to cause the transceiver to transmit data over a twisted metallic pair using an orthogonal frequency division multiplex technique employing a time division duplex mode of operation, wherein the transceiver transmits one or more four-set frames over the twisted metallic pair, each four-set frame having a frame duration equal to a predetermined frame duration period and comprising a first downstream set of contiguous downstream symbols, a second downstream set of contiguous downstream symbols, a first upstream set of contiguous upstream symbols, and a second upstream set of contiguous upstream symbols, and gaps after each of the sets of symbols summing to a total gap duration of an integer number of symbol durations, the downstream sets being interleaved with the upstream sets, wherein the first downstream set of contiguous downstream symbols, the second downstream set of contiguous downstream symbols, the first upstream set of contiguous upstream symbols, and the second upstream set of contiguous upstream symbols are transmitted in one frame period.

2.	(Currently Amended)	The transceiver according to claim 1, wherein the transceiver further transmits one or more super-frames over the twisted metallic pair comprising a predetermined number of four-set frames and one synchronization frame per super-frame, wherein the synchronization frame has a frame duration equal to the predetermined frame duration period. 

3.	(Previously Presented)	The transceiver according to claim 1, wherein each frame includes exactly one upstream management channel symbol and one downstream management channel symbol providing overhead data.

4.	(Previously Presented)	The transceiver according to claim 1, wherein the gaps sum to a total gap duration of two symbol durations.

5.	(Currently Amended)	The transceiver according to claim 1, wherein the transceiver further transmits one or more two-set frames over the twisted metallic pair, each two-set frame having the same frame duration as each four-set frame and comprising a single downstream set of contiguous downstream symbols and a single upstream set of contiguous upstream symbols with a gap after each of the sets of symbols summing to a total gap duration of an integer number of one or more symbol durations.

6.	(Previously Presented)	The transceiver according to claim 1, wherein the predetermined frame duration is thirty six times the duration of a single symbol.

7.	(Currently Amended)	The transceiver according to claim 5, the transceiver further performing as an upstream transceiver comprising: 
a first port for connection via a first twisted metallic wire pair connection to a first downstream transceiver; and 
a second port for connection via a second twisted metallic wire pair connection to a second downstream transceiver, 
wherein the transceiver 
simultaneously communicates with the first downstream transceiver using four-set frames while the upstream transceiver [[to]] communicates with the second downstream transceiver using two-set frames, or 
simultaneously communicates with the first downstream transceiver using two-set frames while the upstream transceiver [[to]] communicates with the second downstream transceiver using four-set frames.

8.	(Currently Amended)	A system comprising: 
an upstream transceiver for transmitting data over a twisted metallic pair using an orthogonal frequency division multiplex technique and employing a time division duplex mode of operation, wherein the transceiver transmits one or more four-set frames over the twisted metallic pair, each four-set frame having a frame duration equal to a predetermined frame duration period and comprising a first downstream set of contiguous downstream symbols, a second downstream set of contiguous downstream symbols, a first upstream set of contiguous upstream symbols, and a second upstream set of contiguous upstream symbols, and gaps after each of the sets of symbols summing to a total gap duration of an integer number of symbol durations, the downstream sets being interleaved with the upstream sets, wherein the first downstream set of contiguous downstream symbols, the second downstream set of contiguous downstream symbols, the first upstream set of contiguous upstream symbols, and the second upstream set of contiguous upstream symbols are transmitted in one frame period; and
a first downstream transceiver and a second downstream transceiver, 
wherein 
[[permit]] the upstream transceiver [[to]] simultaneously communicates with the first downstream transceiver using four-set frames while the upstream transceiver [[to]] communicates with the second downstream transceiver using two-set frames, or 
[[permit]] the upstream transceiver [[to]] simultaneously communicates with the first downstream transceiver using two-set frames while the upstream transceiver [[to]] communicates with the second downstream transceiver using four-set frames.

9.	(Currently Amended)	A method of transmitting data over a twisted metallic pair of wires using an orthogonal frequency division multiplex technique and employing a time division duplex mode of operation, the method comprising: 
transmitting [[data]] between an upstream transceiver and a downstream transceiver interconnected by the twisted metallic pair of wires one or more four-set frames over the twisted metallic pair, each four-set frame having a predetermined frame duration and comprising a first downstream sets of symbols, a second downstream set of symbols, a first upstream sets of symbols, a second upstream set of symbols, and gaps after each of the sets of symbols summing to a total gap duration of an integer number of one or more symbol durations, wherein the downstream sets are interleaved with the upstream sets, wherein the first downstream set of symbols, the second downstream set of symbols, the first upstream set of symbols, and the second upstream set of symbols are transmitted in one frame period.

10.	(Currently Amended)	The method according to claim 9, further comprising: 
transmitting one or more super-frames over the twisted metallic pair comprising a predetermined number of four-set frames and one synchronization frame per super-frame, wherein the synchronization frame has a frame duration equal to the predetermined frame duration period and wherein each frame includes exactly one upstream management channel symbol and one downstream management channel symbol providing overhead data.

11.	(Currently Amended)	The method according to claim 9, further comprising: 
additionally transmitting data between the upstream transceiver and either the downstream transceiver at a subsequent point in time or a further downstream transceiver at a subsequent point in time or simultaneously with transmission of data between the upstream transceiver and the downstream transceiver using [[a]] one or more two-set frames 

12.	(Previously Presented)	The method according to claim 11, wherein the gaps sum to a total gap duration of two symbol durations in each four-set frame and to a total gap duration of one symbol duration in each two-set frame.

13.	(Currently Amended)	A method of transmitting data over a first twisted metallic pair of wires and a second twisted metallic pair of wires using an orthogonal frequency division multiplex technique and employing a time division duplex mode of operation, the method comprising: 
providing an upstream transceiver and a first downstream transceiver interconnected by the first twisted metallic pair of wires, and further providing a second downstream transceiver connected to the upstream transceiver by the second twisted metallic pair of wires, each transceiver configured to transmit a plurality of different framing structures including: 
a two-set framing structure 
a four-set framing structure , wherein the first downstream set of symbols, the second downstream set of symbols, the first upstream set of symbols, and the second upstream set of symbols are transmitted in one frame period; 
transmitting data over the first twisted metallic pair of wires between the upstream transceiver and the first downstream transceiver using the two-set framing structure and simultaneously transmitting data over the second twisted metallic pair between the upstream transceiver and the second downstream transceiver using the four-set framing structure. 

14.	(Canceled)	

15.	(Previously Presented)	A non-transitory computer readable storage medium storing computer program instructions which, when executed by a computer system, cause the computer system to carry out the method of claim 9.



Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: In an interview on 27 May 2021, possible claim amendments were discussed. Agreement was reached on 18 June 2021 to amend the claims as presented above. The prior art does not disclose or suggest the combination of features in the independent claims; therefore, the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461